Citation Nr: 0926919	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to March 
1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, granted service 
connection for asbestosis and assigned an initial 
noncompensable evaluation, effective September 30, 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran was last afforded a VA 
examination in April 2006.  In a May 2008 letter, the Veteran 
reported that his service-connected disability had worsened 
in severity and it was more difficult for him to breath.  A 
Veteran is entitled to a new examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran also noted that his private physician had 
performed 'a lung test" on May 1, 2008, the results of which 
are not of record.  This record is relevant to the Veteran's 
appeal.  As the Board is on notice of outstanding treatment 
records pertinent to the Veteran's current claim on appeal; 
efforts must be undertaken to obtain these records.  See 38 
U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
obtain complete treatment records from Dr. 
Nilesh Patel; in particular, the full 
report of May 1, 2008 tests.  The Veteran 
is advised that to obtain these records it 
may be necessary for him to cooperate by 
completing required releases.

All attempts to procure records should be 
documented in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.  

2.  Schedule the veteran for a VA 
respiratory examination to determine the 
current severity of his asbestosis 
condition.  All indicated tests and 
studies (including X-rays if needed) are 
to be performed, to include administration 
of pulmonary function testing.  The claims 
folder must be made available to the 
examining physician for review.  A 
notation to the effect that this record 
review took place should be included in 
the examination report or in an addendum.

If there is a disparity between the 
results of the different PFT's, the 
examiner should state which PFT result 
(i.e. FVC or DLCO) most accurately 
reflects the level of impairment 
specifically caused by the service-
connected asbestosis disorder.  See 
38 C.F.R. § 4.97(d)(6).

3.  If the claim remains denied, the AOJ 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

